Citation Nr: 0816304	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-18 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a left shoulder 
disability.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1966.  The RO also indicated that the veteran had 
active service from January 1967 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In August 2007, the veteran testified at a Travel Board 
hearing before the undersigned.  

In October 2007, the Board remanded this case.  


FINDINGS OF FACT

1.  A low back disability is not attributable to service.  

2.  A left shoulder disability is not attributable to 
service.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  A left shoulder disability was not incurred or aggravated 
in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in May 2004 was sent to the claimant.  
Thereafter, additional notification was sent in October 2007.  
Cumulatively, the VCAA notifications fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, supra.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

The Board also finds that a VA examination is not necessary 
to determine whether the veteran has left shoulder and back 
disabilities which are related to his period of honorable 
service, as the standards of the Court's recent decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  Under McLendon, VA must provide a medical examination 
in a service connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

In this case, the claimant was not treated during service for 
either left shoulder or back disease, injury, or complaints.  
The post-service records do not document any left shoulder 
complaints or disability.  Although a back disability has 
been identified, such was shown over 30 years after the 
veteran's period of honorable service.  There is no competent 
evidence suggesting that the back disability is related to 
service or that any left shoulder disability is present and 
related to service.  In light of these findings, none of 
first, second, or third prongs of McLendon have been met as 
to the left shoulder claim and the second and third prongs 
are not met with regard to the back claim.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Competency and Credibility

At his personal hearing and in written correspondence of 
record, the veteran contended that he injured his left 
shoulder and back while service on active duty, particularly 
in Germany when he suffered injury lifting heavy objects.  
With regard to his left shoulder, he maintains that it locked 
up and he was given a shot of penicillin.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve simple diagnoses.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide 
diagnoses in this case nor is he competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disabilities.  See Barr.  Thus, the veteran's lay assertions 
are not competent or sufficient.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records do not reflect any complaints, 
findings, treatment or diagnoses of any back or left shoulder 
disease or injury.  The veteran made other complaints in 
service, but the records do not reflect any mention of his 
left shoulder locking up or any back problems.  The silence 
and the normal findings constitute negative evidence.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
 Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).

The veteran filed a claim for VA benefits in February 2004, 
decades after he was released from service.  A veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim.  Shaw v. Principi, 3 Vet. App. 
365 (1992).

Post-service, there is no record of pertinent medical 
treatment for approximately 30 years after service 
separation.  Private January 1998 x-rays of the low back 
revealed narrowing of the L4-L5 and L5-S1 disc spaces with 
slight traction spurring.  There was no evidence of fracture.  
There was no evidence of congenital anomaly.  A phlebolith 
was noted in the pelvis on the left side just below the 
sacrum.  No specific diagnosis, including arthritis, was 
made.  

VA medical records reflect that the veteran was evaluated in 
June 2005.  It was noted that the veteran had a history of 
chronic back pain with disc degeneration.  Lumbar examination 
revealed abnormality on the sensory evaluation.  Physical 
examination of the upper extremities was normal.  The veteran 
identified various musculoskeletal complaints, but he did not 
report any left shoulder problems.  No left shoulder 
abnormality was demonstrated on physical examination nor was 
a diagnosis made.  

There is no competent medical evidence of any link between 
his current low back pain and disc degeneration or left 
shoulder complaints and service.  As noted, the veteran is 
not competent to make this causal link or to state the 
pertinent etiology.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

In sum, the competent evidence does not establish that either 
a low back or left shoulder disability or disease began in 
service.  The service medical records showed no low back or 
left shoulder injury or disease.  Thus, there was no chronic 
disability of the low back or left shoulder shown during 
service.  Further, there is no continuity of symptomatology 
following service.  There is no record of any continuous 
symptoms from his separation from service onward.  Rather, 
the record establishes that about three decades after such 
separation, the veteran has chronic low back pain and disc 
degeneration.  

The competent evidence does not reflect any left shoulder 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).  

Despite the veteran's contentions that he had low back and 
left shoulder problems since service, the record is devoid of 
supporting evidence.  In essence, the veteran's assertions of 
chronicity and continuity are unsupported.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim.).  Further, there is no competent evidence 
establishing an etiological link between any current low back 
disability or left shoulder disability and service.  

Accordingly, service connection is not warranted for either a 
low back or left shoulder disability.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.




ORDER

Service connection for a low back disability is denied.  

Service connection for a left shoulder disability is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


